Lewis, P.,
delivered the opinion of the court.
Many of the questions arising in this case are disposed of by what was said in Early’s case.- Here, as in that case, there was a motion, when the case was called for trial, to set aside the arraignment and for leave to withdraw the plea of not guilty, entered upon the arraignment at a former term, and to plead in abatement. But the motion was overruled, and, as we think,, correctly, for reasons given in the Early case. So, also, for reasons given in that case, we are of opinion that there *934was no error in overruling the prisoner’s motion for a continuance in the present case.
It is also assigned as error that the verdict was not signed. But this was not necessary. The verdict was duly delivered in court and recorded, and nothing more was required. 1 Bish. Crim. Proc. (2d ed.), sees. 1001-1016.
In this ease, as in Nannie Woods’ case, just disposed of, the principal witness for the commonwealth was George Early, an accomplice, and for the same reasons given in the opinion in that case, we are of opinion tjiat the trial court did not err in overruling the motion for a new trial, and that the judgment, sentencing the prisoner to death, must be affirmed.
JUDMENT AFFIRMED.